Citation Nr: 0113667	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-20 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center in 
Philadelphia, Pennsylvania.  Jurisdiction over the claims 
folder was transferred to the Regional Office (RO) in 
Detroit, Michigan in October 1999.

The veteran was afforded a personal hearing before a Hearing 
Officer at the RO in October 2000.  Thereafter, in March 
2001, a hearing was held at the RO before the undersigned 
member of the Board.  Transcripts of these hearings have been 
associated with the claims folder.


REMAND

During the pendency of the appellant's appeal but after the 
RO's most recent consideration of the issue on appeal, the 
Veterans Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) became law.  This liberalizing 
law is applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The Board finds that there are inconsistencies in the current 
record with regard to the level of severity of the veteran's 
PTSD.  Specifically, discharge summaries from the North 
Chicago VA Medical Center (VAMC) dated in August 1999 and 
July 2000 show that the veteran was assigned Global 
Assessment of Functioning (GAF) scores in the low 30s.  A 
similar score was assigned by E.M. Tripi, Ph.D., after she 
conducted an evaluation of the veteran in December 1999.  
However, outpatient treatment records from the Wilkes-Barre 
VAMC paint a decidedly different picture.  Dated between July 
1998 and January 2001, those records show that the veteran's 
GAF score ranged between 60 and 80.  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g. depressed mood and insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well and having some meaningful 
interpersonal relationships.  While, on the other hand, GAF 
scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, and an example of which is the 
inability to work due to psychiatric impairment.  See The 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.).  The difference 
between the GAF scores is profound.

The development of facts includes a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  
Further, the status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  Colvin 
v. Derwinski, 1 Vet.App. 171 (1991).  The Board notes that 
the veteran has not been afforded a VA psychiatric 
examination for compensation purposes since June 1997.  Thus, 
in light of the aforementioned discrepancy as to the level of 
severity of the veteran's PTSD, the Board finds that the 
veteran should be afforded a VA psychiatric examination.

In addition, the veteran reported at his March 2001 personal 
hearing that he had applied for disability benefits from the 
Social Security Administration (SSA) based on his psychiatric 
disability.  Therefore, further development to obtain any 
pertinent records in the possession of the SSA is warranted.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the veteran submit 
the names and addresses for all VA and non-VA 
medical care providers who have treated or 
evaluated him in recent years for his service-
connected PTSD.  After securing any necessary 
releases, the RO should attempt to obtain a copy 
of all indicated records, which are not already of 
record, and permanently associate them with the 
claims file.  

2.  If the RO is unsuccessful in obtaining any 
medical records identified by the veteran, it 
should inform the veteran and his representative 
of this and request them to provide a copy of the 
outstanding medical records.

3.  The RO should also attempt to obtain a copy of 
any SSA decision awarding or denying the veteran 
disability benefits, as well as a copy of any 
records upon which the decision was based, and 
associate them with the claims folder.

4.  Upon completion of the above development, 
the veteran should be provided a VA 
examination by a psychiatrist to determine 
the extent of impairment from his PTSD.  Any 
indicated studies should be performed, and 
the claims folder must be made available to 
and reviewed by the examiner.  With respect 
to each of the symptoms identified in the 
current rating criteria for evaluating mental 
disorders, the examiner should indicate 
whether such symptom is a manifestation of 
the veteran's PTSD.  The examiner should 
provide a global assessment of functioning 
score with an explanation of the significance 
of the score assigned.  In addition, the 
examiner should provide an opinion concerning 
the degree of social and industrial 
impairment from the disability, to include 
whether it renders the veteran unemployable.  
The rationale for each opinion expressed 
should also be provided.

5.  Then, the RO should review the claims folder 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

6.  Then, the RO should undertake any other 
development it deems to be required to comply 
with the notice and duty to assist requirements 
of the VCAA.  

7.  If the benefit sought on appeal is not granted 
to the appellant's satisfaction, the appellant and 
his representative should be provided with a 
supplemental statement of the case and afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand, the Board intimates no 
opinion, either factual or legal, as to any ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


